         Case:19-16483-MER Doc#:2 Filed:07/30/19                       Entered:07/30/19 14:47:48 Page1 of 24

Fill in this information to identify your case

UNITED STATES BANKRUPTCY COURT DISTRICT OF COLORADO

Debtor 1: Jeron O. Devine                                            Case #
              First Name         Middle Name           Last Name

Debtor 2: Jeanette L. Thompson                                       Chapter 13
              First Name         Middle Name           Last Name

Local Bankruptcy Form 3015-1.1
 Chapter 13 Plan
Including Valuation of Collateral and Classification of Claims


Complete applicable sections. This chapter 13 plan dated July 24, 2019 supersedes all previously filed plans.


Part 1     Notices
  1.1.   To Creditors: THIS PLAN MAY MODIFY YOUR RIGHTS. If you oppose any provision of the plan you must file a
         written objection with the Court by the deadline fixed by the Court. (Applicable deadlines given by separate
         notice.) If you do not file a timely objection, you will be deemed to have accepted the terms of the plan, which may
         be confirmed without further notice or hearing. Creditors must file timely proofs of claim in order to receive the
         applicable payments.
  1.2    Nonstandard provisions
              This plan contains nonstandard provisions, set out in Part 12 of the plan.
  1.3.   Motions for Valuation of Collateral and Determination of Secured Status under 11 U.S.C. § 506
              This plan contains a motion for valuation of personal property collateral and determination of secured status
              under 11 U.S.C. § 506. Additional details are provided in Part 7.4 of this plan.
              The debtor is requesting a valuation of real property collateral and determination of secured status under 11
              U.S.C. § 506 by separate motion. Additional details are provided in Parts 7.3 and/or Part 7.4 of this plan.
              Status of motion:
              -NONE-

  1.4.   Motions for Lien Avoidance 11 U.S.C. § 522(f)
              The debtor is requesting avoidance of a judicial lien or nonpossessory, non-purchase-money security interest
              under 11 U.S.C. § 522(f) by separate motion. Additional details are provided in Part 10.4 of this plan. Status of
              motion:
               -NONE-


Part 2     Background Information
  2.1    Prior bankruptcies pending within one year of the petition date for this case:
      Case number and chapter                       Discharge or dismissal/conversion                    Date
     18-18341-MER; Chapter 13                              Filed - Dismissed                     9/24/2018 - 7/16/2019
  2.2    Discharge: The debtor(s):
                               is eligible for a discharge;
                            OR
                               is not eligible for a discharge and is not seeking a discharge.
  2.3    Domicile & Exemptions:
         Prior states of domicile:

L.B.F. 3015-1.1 (12/18)                                                                                                  page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                          Best Case Bankruptcy
         Case:19-16483-MER Doc#:2 Filed:07/30/19                          Entered:07/30/19 14:47:48 Page2 of 24


           within 730 days
           within 910 days
         The debtor is claiming exemptions available in the           state of CO or    federal exemptions.
  2.4    Domestic Support: The debtor owes or anticipates owing a Domestic Support Obligation as defined in 11 U.S.C.
         § 101(14A). Notice shall be provided to these parties in interest:
          A. Spouse/Parent:
             -NONE-

          B. Government:
             -NONE-

          C. Assignee or Other:
             -NONE-

          D. The Debtor      has provided the Trustee with the address and phone number of the Domestic Support
              Obligation recipient, or  cannot provide the address or phone number because it/they is/are not available.
  2.5    Median Income: The current monthly income of the debtor, as reported on Official form 122C-1 or 122C-2, as
         applicable, is   below,     equal to, or above the applicable median income

Part 3     Plan Analysis
  3.1    Total Debt Provided for under the Plan and Administrative Expenses

          A. Total Priority Claims (Class One)
                   1.     Unpaid attorney's fees                                                              $        3,300.00
                          (total attorney's fees are estimated to be $ 4,100.00 of which $ 800.00 has
                          been prepaid)
                   2.     Unpaid attorney's costs (estimated)                                                 $             0.00
                   3.     Total taxes                                                                         $       21,966.00
                          (Federal $14,400.00 ; State $7,566.00 ; Other $0.00 )
                   4.     Other priority claims                                                               $            0.00
          B. Total of payments to cure defaults (Class Two)                                                   $            0.00
          C. Total payment on secured claims (Class Three)                                                    $       14,089.00
          D. Total of payments on unsecured claims (Class Four)                                               $            0.00
          E. Sub-Total                                                                                        $       39,355.00
          F. Total trustee's compensation (10%) of debtor's payments)                                         $        3,936.00
          G. Total debt and administrative expenses                                                           $       43,291.00
  3.2    Reconciliation with Chapter 7
         A. The net property values set forth below are liquidation values rather than replacement values. The
            replacement values may appear in Class Three of the plan.

         B. Assets available to Class Four unsecured creditors if Chapter 7 filed:

                   1.     Value of debtor's interest in non-exempt property                                   $           43.75

           Property                Value        Less costs of        Less liens   X Debtor's          Less         = Net value
                                                    sale                           interest        exemptions
   Checking: U.S. Bank             75.00             0.00               0.00           100%           56.25            18.75
   Checking: U.S. Bank            100.00             0.00               0.00           100%           75.00            25.00

                    2.    Plus: value of property recoverable under avoiding powers:                          $            0.00
                    3.    Less: estimated Chapter 7 administrative expenses:                                  $           10.94
                    4.    Less: amounts payable to priority creditors:                                        $        1,500.00
                    5.    Equals: estimated amount payable to Class Four creditors if Chapter 7 filed
                          (if negative, enter zero)                                                           $             0.00

L.B.F. 3015-1.1 (12/18)                                                                                                    page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                            Best Case Bankruptcy
             Case:19-16483-MER Doc#:2 Filed:07/30/19                      Entered:07/30/19 14:47:48 Page3 of 24

              C. Estimated payment to Class Four unsecured creditors under the Chapter 13 Plan plus
                 any funds recovered from "other property" described in Part 4.1.D below.                         $             0.00

    Part 4    Properties and Future Earnings Subject to the Supervision and Control of the Trustee
     4.1     Future Earnings: The debtor submits to the supervision and control of the Trustee all or such portion of the
             debtor's future earnings or other future income as is necessary for the execution of the Plan, including:
             A. Future earnings which shall be paid to the trustee for a period of approximately 60 months, beginning August
                24, 2019 as follows:
             B.
              Number of payments                             Amount of payments                            Total
                     59                                            $721                                   $42,539
                      1                                            $752                                    $752
                                                               Total of monthly payments                  $43,291
             C. Amounts for the payment of Class Five post-petition claims included in above: $
             D. Other property:



     4.2     Payments: The debtor agrees to make payments under the Plan as follows:
                Voluntary wage assignment to employer: Paid in the following manner: $          to be deducted        . Employer's
                 Name, address, telephone number:

             OR
                Direct payment: from debtor to Trustee

    Part 5    Class One - Claims Entitled to Priority Under 11 U.S.C. § 507
   Unless other provision is made in paragraph 10.3, each creditor in Class One shall be paid in full in deferred cash
   payments prior to the commencement of distributions to any other class (except that the payments to the Trustee
   shall be made by deduction from each payment made by the debtor to the Trustee) as follows:
     5.1     Allowed administrative expenses:
              A.    Trustee's compensation (10% of amounts paid by debtor under this Plan)                      $ 3,936.00
              B.    Attorney's Fees (estimated and subject to allowance)                                        $ 3,300.00
              C.    Attorney's Costs (estimated and subject to allowance)                                       $ 0.00
     5.2     Other priority claims to be paid in the order of distribution provided by 11 U.S.C. § 507 [if none, indicate]:
             -NONE-
             A. Domestic Support Obligations: A proof of claim must be timely filed in order for the Trustee to distribute
                amounts provided by the plan.
1. Priority support arrearage: The debtor owes past due support to          [name] in the total of $   that will be paid as follows:
                        [ ] Distributed by the Trustee pursuant to the terms of the Plan; or
                        [ ] The debtor is making monthly payments via a wage order [ ] or directly [ ] (reflected on Schedule I or
                        J) in the amount of $    to    . Of that monthly amount, $     is for current support payments and $    is
                        to pay the arrearage.
                   2. Other: For the duration of the plan, during the anniversary month of confirmation, the debtor shall file with
                      the Court and submit to the Trustee an update of the required information regarding Domestic Support
                      Obligations and the status of required payments.

             B. Taxes
                   1.    Federal Taxes                                                                      $             14,400.00
                   2.    State Taxes                                                                        $              7,566.00
                   3.    Other Taxes

   L.B.F. 3015-1.1 (12/18)                                                                                                     page 3
   Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                             Best Case Bankruptcy
          Case:19-16483-MER Doc#:2 Filed:07/30/19                        Entered:07/30/19 14:47:48 Page4 of 24

                                                                                                         $                   0.00

           C. Other Priority Claims
                                                                                                         $                   0.00



Part 6      Class Two - Defaults
    6.1    Modification of Rights: If debtor is proposing to modify the rights of creditors in Class Two, debtor must
           specifically serve such creditor in the manner specified in Fed. R. Bankr. P. 9014 and 7004.
    6.2    Class Two A [if none, indicate]: Claims set forth below are secured only by an interest in real property that is
           the debtor's principal residence located at ___________. Defaults shall be cured and regular payments shall be
           made:
    [ X ] None
    OR
               Creditor                Total default      Interest   Total amount    No. of        Regular         Date of first
                                       amount to be         rate        to cure     months to      monthly          payment
                                          cured1                      arrearage       cure      payment to be
                                                                                                made directly
                                                                                                  to creditor
    6.3    Class Two B [if none, indicate]: Pursuant to 11 U.S.C. § 1322(b)(5), secured (other than claims secured only by
           an interest in real
           property that is the debtor's principal residence) or unsecured claims set forth below on which the last payment is
           due after the date on which the final payment under the Plan is due. Defaults shall be cured and regular payments
           shall be made:
    [ X ] None

    OR
    Creditor Description     Total default    Interest Total amount to      No. of          Regular monthly         Date of first
             of collateral   amount to be       rate   cure arrearage      months to      payment to be made         payment
                                cured2                                       cure          directly to creditor
    6.4    Class Two C [if none, indicate]: Executory contracts and unexpired leases are rejected, except the following,
           which are assumed:
    [ X ] None

    OR
      Other party to      Property, if any, subject Total amount to No. of months      Regular monthly payment Date of first
    lease or contract     to the contract or lease    cure, if any     to cure          to be made directly to  payment
                                                                                               creditor
           A. In the event that debtor rejects the lease or contract, creditor shall file a proof of claim or amended proof of
              claim reflecting the rejection of the lease or contract within 30 days of the entry of the order confirming this
              plan, failing which the claim may be barred.

Part 7      Class Three - All Other Allowed Secured Claims
Claims shall be divided into separate classes to which 11 U.S.C. § 506 shall or shall not apply as follows:
    7.1    Modification of Rights: If debtor is proposing to modify the rights of creditors in Class Three, debtor must
           specifically serve such creditor in the manner specified in Fed. R. Bankr. P. 9014 and 7004.
    7.2    Adequate Protection: If adequate protection payments are indicated, such payments will be made by the trustee
           to the creditors indicated above until such time that superior class creditors are paid in full. Any adequate
           protection payments made will be subtracted from the total amount payable. Unless otherwise provided, adequate
1
    The lesser of this amount or the amount specified in the Proof of Claim.
2
    The lesser of this amount or the amount specified in the Proof of Claim.
L.B.F. 3015-1.1 (12/18)                                                                                                     page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                             Best Case Bankruptcy
         Case:19-16483-MER Doc#:2 Filed:07/30/19                            Entered:07/30/19 14:47:48 Page5 of 24

          protection payments will accrue from the date of filing but will not be made until the creditor has filed a timely
          proof of claim.
  7.3     Secured claims subject to 11 U.S.C. § 506 (Real Property): In accordance with Fed. R. Bankr. P. 3012, 7004
          and L.B.R. 3012-1, the debtor has filed and served a separate motion for valuation of collateral and determination
          of secured status under 11 U.S.C. § 506 as to the real property and claims listed in Part 1.3 of this plan and
          below. The plan is subject to the court’s order on the debtor’s motion. If the court grants the debtor’s motion, the
          creditor will have an unsecured claim in the amount of the debt as stated in any timely filed, allowed proof of
          claim, including such claims filed within thirty days from entry of an order determining secured status under Fed.
          R. Bankr. P. 3002(c)(1) and (3). The creditors listed in Part 1.3 and below shall retain the liens securing their
          claims until discharge under 11 U.S.C. § 1328, or, if the debtor is not eligible for a discharge, upon the debtor’s
          successful completion of all plan payments and the closing of the case.
          [X]        None

          OR
                Name of creditor                          Description of collateral              Proof of claim amount, if any
                                                        (pursuant to L.B.R. 3012-1)
  7.4     Secured claims subject to 11 U.S.C. § 506 [if none, indicate]: The debtor moves the court, through this
          chapter 13 plan, for a valuation of collateral and determination of secured status under 11 U.S.C. § 506 regarding
          the property and claims below. The creditors shall retain the liens securing their claims until discharge under 11
          U.S.C. § 1328 or payment in full under nonbankruptcy law.
          [ ]        None

          OR
          A. The following creditors shall be paid the value of their interest in collateral. Any remaining portion of the
             allowed claim shall be treated as a general unsecured claim.
        Creditor              Description of collateral        Confirmation Amount of debt Interest      Adequate      Total amount
                                                                 value of    as scheduled    rate        protection      payable
                                                                collateral                               payment
California              2011 Mercedes E350 with                $13,514.00     $24,835.52    4.25%         $141.00       $14,089.00
Republic Bank           approx. 58,000 miles

          B. The following creditors shall be paid the remaining balance payable on the debt over the period required to
             pay the sum in full.
        Creditor            Description of collateral       Confirmation     Amount of     Interest     Adequate       Total amount
                                                              value of        debt as        rate       protection       payable
                                                             collateral      scheduled                  payment

  7.5     Secured claims to which 11 U.S.C. § 506 shall not apply (personal property) [if none, indicate]: The
          following creditors shall retain the liens securing their claims, and they shall be paid the amount specified which
          represents the remaining balance payable on the debt over the period required to pay the sum in full:
          [X]        None
          OR
                                                                                                    Adequate
                                                                     Amount of debt   Interest      protection        Total amount
            Creditor                 Description of collateral        as scheduled      rate        payment             payable
  7.6     Property being surrendered [if none, indicate]: The debtor surrenders the following property securing an
          allowed secured claim to the holder of such claim:
          [X]        None
          OR
Creditor                                        Property                                   Anticipated date of surrender

L.B.F. 3015-1.1 (12/18)                                                                                                          page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                Best Case Bankruptcy
         Case:19-16483-MER Doc#:2 Filed:07/30/19                         Entered:07/30/19 14:47:48 Page6 of 24

Creditor                                       Property                                 Anticipated date of surrender
                                               2009 Lexus IS250 with approx.
Prestige Financial Services, Inc.                                                                         asap
                                               117,000 miles
  7.7    Relief from Stay: : Relief from the automatic stay and co-debtor stay to permit enforcement of the liens
         encumbering surrendered property shall be deemed granted by the Court at the time of confirmation of this Plan
         pursuant to 11 U.S.C. §§ 362(a) and 1301(a) and Fed. R. Bankr. P. 3015-1(d). With respect to property
         surrendered, no distribution on the creditor’s claim shall be made unless that creditor files a proof of claim or an
         amended proof of claim to take into account the surrender of the property.
Part 8     Class Four - Allowed Unsecured Claims Not Otherwise Referred To in the Plan
  8.1    Payment of Class Four Claims: Class Four Claims are provided for in an amount not less than the greater of:
         A. The amount necessary to meet the best interests of creditors pursuant to 11 U.S.C. § 1325(a)(4) as set forth
            in Part 3.2; or
         B. Total disposable income for the applicable commitment period defined by 11 U.S.C. § 1325(b)(1)-(4).
  8.2    Disposable Income: The monthly disposable income of $ 0 has been calculated on Form 122C-1 or 122C-2, as
         applicable. Total disposable income is $ 0 which is the product of monthly disposable income of 0 times the
         applicable commitment period of 36 months .
  8.3    Classification of Claims:
         A.      Class Four claims are of one class and shall be paid a pro rata portion of all funds remaining after payment
              by the Trustee of all prior classes;
         OR
         B.      Class Four claims are divided into more than one class as follows:                .
  8.4    Non-Dischargable Claims: A timely filed claim, found by the Court to be non-dischargeable pursuant to 11
         U.S.C. § 523(a)(2), (4), or (6), will share pro-rata in the distribution to Class Four. Collection of the balance is
         stayed until the case is dismissed, converted to a Chapter 7 or discharge enters, unless ordered otherwise.
Part 9     Class Five - Post-Petition Claims Allowed Under 11 U.S.C. § 1305 (if none indicate)
Post-petition claims allowed under 11 U.S.C. § 1305 shall be paid as follows:
OR
[ X ] None
Part 10 Other Provisions
  10.1 Direct Payments: Payment will be made directly to the creditor by the debtor(s) on the following claims:

                                                                                        Monthly Payment          No. of Months
                 Creditor                                  Collateral, if any               Amount                 to Payoff
-NONE-

  10.2 Effective Date of Plan: The effective date of this Plan shall be the date of entry of the Order of Confirmation.
  10.3 Order of Distribution:
       A.     The amounts to be paid to the Class One creditors shall be paid in full, except that the chapter 13 trustee’s
          fee shall be paid up to, but not more than, the amount accrued on actual payments made to date. After
          payment of the Class One creditors, the amounts to be paid to cure the defaults of the Class Two A, Class
          Two B and Class Two C creditors shall be paid in full before distributions to creditors in Classes Three, Four,
          and Five (strike any portion of this sentence which is not applicable). The amounts to be paid to the Class
          Three creditors shall be paid in full before distributions to creditors in Classes Four and Five. Distributions
          under the plan to unsecured creditors will only be made to creditors whose claims are allowed and are timely
          filed pursuant to Fed. R. Bankr. P. 3002 and 3004 and after payments are made to Classes One, Two A, Two
          , Two C and Three above in the manner specified in Parts 5, 6, 7, and 8.1.

         B.      Distributions to classes of creditors shall be in accordance with the order set forth above, except:



L.B.F. 3015-1.1 (12/18)                                                                                                     page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                             Best Case Bankruptcy
        Case:19-16483-MER Doc#:2 Filed:07/30/19                        Entered:07/30/19 14:47:48 Page7 of 24


  10.4 Motions to Void Liens under 11 U.S.C. § 522(f): In accordance with Fed. R. Bankr. P. 4003(d), the debtor
       intends to file or has filed, by separate motion served in accordance with Fed. R. Bankr. P. 7004, a motion to void
       lien pursuant to 11 U.S.C. § 522(f) as to the secured creditors listed in Part 1.4 and below:
               Creditor               Description of collateral (pursuant to   Date motion to avoid     Date of order granting
                                                 L.B.R. 4003-2)                     lien filed           motion or pending
-NONE-

  10.5 Student Loans:
         [ ] No Student Loans
         OR
         [X]       Student Loans are to be treated as an unsecured Class Four claim or as follows:
           Student Loans will take a pro rata share concurrently with Class IV creditors.


  10.6 Restitution:
         [X]       No Restitution
         [ ] The debtor owes restitution in the total amount of $      which is paid directly to   in the amount of $    per
             month for a period of months; or as follows:
  10.7 Reinvestment of Property in debtor: All property of the estate shall vest in the debtor at the time of confirmation
       of this Plan.
  10.8 Insurance: Insurance in an amount to protect liens of creditors holding secured claims is currently in effect and
       will [ X ] will not [ ] [check one] be obtained and kept in force through the period of the Plan.
   Creditor to whom This                  Collateral covered              Coverage          Insurance company, policy number,
          Applies                                                          amount              and agent name, address and
                                                                                                    telephone number
-NONE-

Applicable policies will be endorsed to provide a clause making the applicable creditor a loss payee of the policy.
Part 11 Presumptively Reasonable Fee
The following election is made (check one box only):
            Counsel elects the Presumptively Reasonable Fee pursuant to L.B.R. 2016-3(a). Any objection to the
           allowance of the Presumptively Reasonable Fee must be made by the objection deadline to
           confirmation.

         OR

            Counsel elects to file the Long Form Fee Application pursuant to L.B.R. 2016-3(b).
Part 12 Nonstandard Plan Provisions
Under Bankruptcy Rule 3015.1(e), nonstandard provisions must be set forth below. A nonstandard provision is a provision
not otherwise included in the Official Form or deviating from it. Nonstandard provisions set out elsewhere in this plan are
void.
[ ] None
OR
[ X ] The following plan provisions will be effective only if there is a check in the box “included” in Part 1.2

     1) The debtors must file and serve upon all parties in interest a modified plan which will provide for allowed
        priority and allowed secured claims which were not filed and/or liquidated at the time of confirmation. The
        value of property to satisfy 11 U.S.C. § 1325(a)(4) may be increased or reduced with the modification if
        appropriate. The modification will be filed no later than one year after the petition date. Failure of the
        debtor to file the modification may be grounds for dismissal.


L.B.F. 3015-1.1 (12/18)                                                                                                     page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                             Best Case Bankruptcy
        Case:19-16483-MER Doc#:2 Filed:07/30/19                             Entered:07/30/19 14:47:48 Page8 of 24

Part 13 Signature of Debtor(s)' Attorney or Debtor (if unrepresented)
I certify that the wording and order of the provisions in this Chapter 13 Plan are identical to those contained in the Official
Form 3015-1.1, and that the plan contains no nonstandard provisions other than those set out in Part 12.

Dated:      July 24, 2019                                            By: /s/ C. Todd Morse
                                                                         C. Todd Morse 36421
                                                                         Signature
                                                                     Bar Number (if applicable): 36421 CO
                                                                     Mailing Address: 910 Sixteenth Street, Suite 1100
                                                                                        Denver, CO 80202
                                                                     Telephone number: 303-300-6684
                                                                     Facsimile number: 720-941-2755
                                                                     Email address: morse_associates@morsebankruptcy.com


Part 14 Verification of Debtor

I declare under penalty of perjury that the foregoing is true and correct.

Dated:      July 24, 2019                                            By: /s/ Jeron O. Devine
                                                                         Jeron O. Devine
                                                                         Signature

                                                                     Mailing Address:     910 Sixteenth Street, Suite 1100
                                                                                          Denver, CO 80202
                                                                     Telephone number: 303-300-6684
                                                                     Facsimile number: 720-941-2755
                                                                     Email address: morse_associates@morsebankruptcy.com
Dated:      July 24, 2019                                            By: /s/ Jeanette L. Thompson
                                                                         Jeanette L. Thompson
                                                                         Signature

                                                                     Mailing Address: 910 Sixteenth Street, Suite 1100
                                                                                      Denver, CO 80202
                                                                     Telephone number: 303-300-6684
                                                                     Facsimile number: 720-941-2755
                                                                     Email address: morse_associates@morsebankruptcy.com




L.B.F. 3015-1.1 (12/18)                                                                                                       page 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                               Best Case Bankruptcy
         Case:19-16483-MER Doc#:2 Filed:07/30/19                       Entered:07/30/19 14:47:48 Page9 of 24

Fill in this information to identify your case

UNITED STATES BANKRUPTCY COURT DISTRICT OF COLORADO

Debtor 1: Jeron O. Devine                                            Case #
              First Name         Middle Name           Last Name

Debtor 2: Jeanette L. Thompson                                       Chapter 13
              First Name         Middle Name           Last Name

Local Bankruptcy Form 3015-1.1
 Chapter 13 Plan
Including Valuation of Collateral and Classification of Claims


Complete applicable sections. This chapter 13 plan dated July 24, 2019 supersedes all previously filed plans.


Part 1     Notices
  1.1.   To Creditors: THIS PLAN MAY MODIFY YOUR RIGHTS. If you oppose any provision of the plan you must file a
         written objection with the Court by the deadline fixed by the Court. (Applicable deadlines given by separate
         notice.) If you do not file a timely objection, you will be deemed to have accepted the terms of the plan, which may
         be confirmed without further notice or hearing. Creditors must file timely proofs of claim in order to receive the
         applicable payments.
  1.2    Nonstandard provisions
              This plan contains nonstandard provisions, set out in Part 12 of the plan.
  1.3.   Motions for Valuation of Collateral and Determination of Secured Status under 11 U.S.C. § 506
              This plan contains a motion for valuation of personal property collateral and determination of secured status
              under 11 U.S.C. § 506. Additional details are provided in Part 7.4 of this plan.
              The debtor is requesting a valuation of real property collateral and determination of secured status under 11
              U.S.C. § 506 by separate motion. Additional details are provided in Parts 7.3 and/or Part 7.4 of this plan.
              Status of motion:
              -NONE-

  1.4.   Motions for Lien Avoidance 11 U.S.C. § 522(f)
              The debtor is requesting avoidance of a judicial lien or nonpossessory, non-purchase-money security interest
              under 11 U.S.C. § 522(f) by separate motion. Additional details are provided in Part 10.4 of this plan. Status of
              motion:
               -NONE-


Part 2     Background Information
  2.1    Prior bankruptcies pending within one year of the petition date for this case:
      Case number and chapter                       Discharge or dismissal/conversion                    Date
     18-18341-MER; Chapter 13                              Filed - Dismissed                     9/24/2018 - 7/16/2019
  2.2    Discharge: The debtor(s):
                               is eligible for a discharge;
                            OR
                               is not eligible for a discharge and is not seeking a discharge.
  2.3    Domicile & Exemptions:
         Prior states of domicile:

L.B.F. 3015-1.1 (12/18)                                                                                                  page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                          Best Case Bankruptcy
        Case:19-16483-MER Doc#:2 Filed:07/30/19                           Entered:07/30/19 14:47:48 Page10 of 24


           within 730 days
           within 910 days
         The debtor is claiming exemptions available in the           state of CO or    federal exemptions.
  2.4    Domestic Support: The debtor owes or anticipates owing a Domestic Support Obligation as defined in 11 U.S.C.
         § 101(14A). Notice shall be provided to these parties in interest:
          A. Spouse/Parent:
             -NONE-

          B. Government:
             -NONE-

          C. Assignee or Other:
             -NONE-

          D. The Debtor      has provided the Trustee with the address and phone number of the Domestic Support
              Obligation recipient, or  cannot provide the address or phone number because it/they is/are not available.
  2.5    Median Income: The current monthly income of the debtor, as reported on Official form 122C-1 or 122C-2, as
         applicable, is   below,     equal to, or above the applicable median income

Part 3     Plan Analysis
  3.1    Total Debt Provided for under the Plan and Administrative Expenses

          A. Total Priority Claims (Class One)
                   1.     Unpaid attorney's fees                                                              $        3,300.00
                          (total attorney's fees are estimated to be $ 4,100.00 of which $ 800.00 has
                          been prepaid)
                   2.     Unpaid attorney's costs (estimated)                                                 $             0.00
                   3.     Total taxes                                                                         $       21,966.00
                          (Federal $14,400.00 ; State $7,566.00 ; Other $0.00 )
                   4.     Other priority claims                                                               $            0.00
          B. Total of payments to cure defaults (Class Two)                                                   $            0.00
          C. Total payment on secured claims (Class Three)                                                    $       14,089.00
          D. Total of payments on unsecured claims (Class Four)                                               $            0.00
          E. Sub-Total                                                                                        $       39,355.00
          F. Total trustee's compensation (10%) of debtor's payments)                                         $        3,936.00
          G. Total debt and administrative expenses                                                           $       43,291.00
  3.2    Reconciliation with Chapter 7
         A. The net property values set forth below are liquidation values rather than replacement values. The
            replacement values may appear in Class Three of the plan.

         B. Assets available to Class Four unsecured creditors if Chapter 7 filed:

                   1.     Value of debtor's interest in non-exempt property                                   $           43.75

           Property                Value        Less costs of        Less liens   X Debtor's          Less         = Net value
                                                    sale                           interest        exemptions
   Checking: U.S. Bank             75.00             0.00               0.00           100%           56.25            18.75
   Checking: U.S. Bank            100.00             0.00               0.00           100%           75.00            25.00

                    2.    Plus: value of property recoverable under avoiding powers:                          $            0.00
                    3.    Less: estimated Chapter 7 administrative expenses:                                  $           10.94
                    4.    Less: amounts payable to priority creditors:                                        $        1,500.00
                    5.    Equals: estimated amount payable to Class Four creditors if Chapter 7 filed
                          (if negative, enter zero)                                                           $             0.00

L.B.F. 3015-1.1 (12/18)                                                                                                    page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                            Best Case Bankruptcy
           Case:19-16483-MER Doc#:2 Filed:07/30/19                        Entered:07/30/19 14:47:48 Page11 of 24

             C. Estimated payment to Class Four unsecured creditors under the Chapter 13 Plan plus
                any funds recovered from "other property" described in Part 4.1.D below.                         $             0.00

    Part 4    Properties and Future Earnings Subject to the Supervision and Control of the Trustee
     4.1     Future Earnings: The debtor submits to the supervision and control of the Trustee all or such portion of the
             debtor's future earnings or other future income as is necessary for the execution of the Plan, including:
             A. Future earnings which shall be paid to the trustee for a period of approximately 60 months, beginning August
                24, 2019 as follows:
             B.
              Number of payments                             Amount of payments                            Total
                     59                                            $721                                   $42,539
                      1                                            $752                                    $752
                                                               Total of monthly payments                  $43,291
             C. Amounts for the payment of Class Five post-petition claims included in above: $
             D. Other property:



     4.2     Payments: The debtor agrees to make payments under the Plan as follows:
               Voluntary wage assignment to employer: Paid in the following manner: $           to be deducted       . Employer's
                Name, address, telephone number:

             OR
               Direct payment: from debtor to Trustee

    Part 5    Class One - Claims Entitled to Priority Under 11 U.S.C. § 507
   Unless other provision is made in paragraph 10.3, each creditor in Class One shall be paid in full in deferred cash
   payments prior to the commencement of distributions to any other class (except that the payments to the Trustee
   shall be made by deduction from each payment made by the debtor to the Trustee) as follows:
     5.1     Allowed administrative expenses:
             A.    Trustee's compensation (10% of amounts paid by debtor under this Plan)                      $ 3,936.00
             B.    Attorney's Fees (estimated and subject to allowance)                                        $ 3,300.00
             C.    Attorney's Costs (estimated and subject to allowance)                                       $ 0.00
     5.2     Other priority claims to be paid in the order of distribution provided by 11 U.S.C. § 507 [if none, indicate]:
             -NONE-
             A. Domestic Support Obligations: A proof of claim must be timely filed in order for the Trustee to distribute
                amounts provided by the plan.
1. Priority support arrearage: The debtor owes past due support to          [name] in the total of $   that will be paid as follows:
                       [ ] Distributed by the Trustee pursuant to the terms of the Plan; or
                       [ ] The debtor is making monthly payments via a wage order [ ] or directly [ ] (reflected on Schedule I or
                       J) in the amount of $    to    . Of that monthly amount, $     is for current support payments and $    is
                       to pay the arrearage.
                  2. Other: For the duration of the plan, during the anniversary month of confirmation, the debtor shall file with
                     the Court and submit to the Trustee an update of the required information regarding Domestic Support
                     Obligations and the status of required payments.

             B. Taxes
                  1.    Federal Taxes                                                                      $             14,400.00
                  2.    State Taxes                                                                        $              7,566.00
                  3.    Other Taxes

   L.B.F. 3015-1.1 (12/18)                                                                                                    page 3
   Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                            Best Case Bankruptcy
          Case:19-16483-MER Doc#:2 Filed:07/30/19                      Entered:07/30/19 14:47:48 Page12 of 24

                                                                                                         $                   0.00

           C. Other Priority Claims
                                                                                                         $                   0.00



Part 6      Class Two - Defaults
    6.1    Modification of Rights: If debtor is proposing to modify the rights of creditors in Class Two, debtor must
           specifically serve such creditor in the manner specified in Fed. R. Bankr. P. 9014 and 7004.
    6.2    Class Two A [if none, indicate]: Claims set forth below are secured only by an interest in real property that is
           the debtor's principal residence located at ___________. Defaults shall be cured and regular payments shall be
           made:
    [ X ] None
    OR
               Creditor                Total default      Interest   Total amount    No. of        Regular         Date of first
                                       amount to be         rate        to cure     months to      monthly          payment
                                          cured1                      arrearage       cure      payment to be
                                                                                                made directly
                                                                                                  to creditor
    6.3    Class Two B [if none, indicate]: Pursuant to 11 U.S.C. § 1322(b)(5), secured (other than claims secured only by
           an interest in real
           property that is the debtor's principal residence) or unsecured claims set forth below on which the last payment is
           due after the date on which the final payment under the Plan is due. Defaults shall be cured and regular payments
           shall be made:
    [ X ] None

    OR
    Creditor Description     Total default    Interest Total amount to      No. of          Regular monthly         Date of first
             of collateral   amount to be       rate   cure arrearage      months to      payment to be made         payment
                                cured2                                       cure          directly to creditor
    6.4    Class Two C [if none, indicate]: Executory contracts and unexpired leases are rejected, except the following,
           which are assumed:
    [ X ] None

    OR
      Other party to      Property, if any, subject Total amount to No. of months      Regular monthly payment Date of first
    lease or contract     to the contract or lease    cure, if any     to cure          to be made directly to  payment
                                                                                               creditor
           A. In the event that debtor rejects the lease or contract, creditor shall file a proof of claim or amended proof of
              claim reflecting the rejection of the lease or contract within 30 days of the entry of the order confirming this
              plan, failing which the claim may be barred.

Part 7      Class Three - All Other Allowed Secured Claims
Claims shall be divided into separate classes to which 11 U.S.C. § 506 shall or shall not apply as follows:
    7.1    Modification of Rights: If debtor is proposing to modify the rights of creditors in Class Three, debtor must
           specifically serve such creditor in the manner specified in Fed. R. Bankr. P. 9014 and 7004.
    7.2    Adequate Protection: If adequate protection payments are indicated, such payments will be made by the trustee
           to the creditors indicated above until such time that superior class creditors are paid in full. Any adequate
           protection payments made will be subtracted from the total amount payable. Unless otherwise provided, adequate
1
    The lesser of this amount or the amount specified in the Proof of Claim.
2
    The lesser of this amount or the amount specified in the Proof of Claim.
L.B.F. 3015-1.1 (12/18)                                                                                                     page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                             Best Case Bankruptcy
        Case:19-16483-MER Doc#:2 Filed:07/30/19                            Entered:07/30/19 14:47:48 Page13 of 24

          protection payments will accrue from the date of filing but will not be made until the creditor has filed a timely
          proof of claim.
  7.3     Secured claims subject to 11 U.S.C. § 506 (Real Property): In accordance with Fed. R. Bankr. P. 3012, 7004
          and L.B.R. 3012-1, the debtor has filed and served a separate motion for valuation of collateral and determination
          of secured status under 11 U.S.C. § 506 as to the real property and claims listed in Part 1.3 of this plan and
          below. The plan is subject to the court’s order on the debtor’s motion. If the court grants the debtor’s motion, the
          creditor will have an unsecured claim in the amount of the debt as stated in any timely filed, allowed proof of
          claim, including such claims filed within thirty days from entry of an order determining secured status under Fed.
          R. Bankr. P. 3002(c)(1) and (3). The creditors listed in Part 1.3 and below shall retain the liens securing their
          claims until discharge under 11 U.S.C. § 1328, or, if the debtor is not eligible for a discharge, upon the debtor’s
          successful completion of all plan payments and the closing of the case.
          [X]        None

          OR
                Name of creditor                          Description of collateral              Proof of claim amount, if any
                                                        (pursuant to L.B.R. 3012-1)
  7.4     Secured claims subject to 11 U.S.C. § 506 [if none, indicate]: The debtor moves the court, through this
          chapter 13 plan, for a valuation of collateral and determination of secured status under 11 U.S.C. § 506 regarding
          the property and claims below. The creditors shall retain the liens securing their claims until discharge under 11
          U.S.C. § 1328 or payment in full under nonbankruptcy law.
          [ ]        None

          OR
          A. The following creditors shall be paid the value of their interest in collateral. Any remaining portion of the
             allowed claim shall be treated as a general unsecured claim.
        Creditor              Description of collateral        Confirmation Amount of debt Interest      Adequate      Total amount
                                                                 value of    as scheduled    rate        protection      payable
                                                                collateral                               payment
California              2011 Mercedes E350 with                $13,514.00     $24,835.52    4.25%         $141.00       $14,089.00
Republic Bank           approx. 58,000 miles

          B. The following creditors shall be paid the remaining balance payable on the debt over the period required to
             pay the sum in full.
        Creditor            Description of collateral       Confirmation     Amount of     Interest     Adequate       Total amount
                                                              value of        debt as        rate       protection       payable
                                                             collateral      scheduled                  payment

  7.5     Secured claims to which 11 U.S.C. § 506 shall not apply (personal property) [if none, indicate]: The
          following creditors shall retain the liens securing their claims, and they shall be paid the amount specified which
          represents the remaining balance payable on the debt over the period required to pay the sum in full:
          [X]        None
          OR
                                                                                                    Adequate
                                                                     Amount of debt   Interest      protection        Total amount
            Creditor                 Description of collateral        as scheduled      rate        payment             payable
  7.6     Property being surrendered [if none, indicate]: The debtor surrenders the following property securing an
          allowed secured claim to the holder of such claim:
          [X]        None
          OR
Creditor                                        Property                                   Anticipated date of surrender

L.B.F. 3015-1.1 (12/18)                                                                                                          page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                Best Case Bankruptcy
        Case:19-16483-MER Doc#:2 Filed:07/30/19                           Entered:07/30/19 14:47:48 Page14 of 24

Creditor                                       Property                                   Anticipated date of surrender
                                               2009 Lexus IS250 with approx.
Prestige Financial Services, Inc.                                                                          asap
                                               117,000 miles
  7.7    Relief from Stay: : Relief from the automatic stay and co-debtor stay to permit enforcement of the liens
         encumbering surrendered property shall be deemed granted by the Court at the time of confirmation of this Plan
         pursuant to 11 U.S.C. §§ 362(a) and 1301(a) and Fed. R. Bankr. P. 3015-1(d). With respect to property
         surrendered, no distribution on the creditor’s claim shall be made unless that creditor files a proof of claim or an
         amended proof of claim to take into account the surrender of the property.
Part 8     Class Four - Allowed Unsecured Claims Not Otherwise Referred To in the Plan
  8.1    Payment of Class Four Claims: Class Four Claims are provided for in an amount not less than the greater of:
         A. The amount necessary to meet the best interests of creditors pursuant to 11 U.S.C. § 1325(a)(4) as set forth
            in Part 3.2; or
         B. Total disposable income for the applicable commitment period defined by 11 U.S.C. § 1325(b)(1)-(4).
  8.2    Disposable Income: The monthly disposable income of $ 0 has been calculated on Form 122C-1 or 122C-2, as
         applicable. Total disposable income is $ 0 which is the product of monthly disposable income of 0 times the
         applicable commitment period of 36 months .
  8.3    Classification of Claims:
         A.      Class Four claims are of one class and shall be paid a pro rata portion of all funds remaining after payment
              by the Trustee of all prior classes;
         OR
         B.      Class Four claims are divided into more than one class as follows:                 .
  8.4    Non-Dischargable Claims: A timely filed claim, found by the Court to be non-dischargeable pursuant to 11
         U.S.C. § 523(a)(2), (4), or (6), will share pro-rata in the distribution to Class Four. Collection of the balance is
         stayed until the case is dismissed, converted to a Chapter 7 or discharge enters, unless ordered otherwise.
Part 9     Class Five - Post-Petition Claims Allowed Under 11 U.S.C. § 1305 (if none indicate)
Post-petition claims allowed under 11 U.S.C. § 1305 shall be paid as follows:
OR
[ X ] None
Part 10 Other Provisions
  10.1 Direct Payments: Payment will be made directly to the creditor by the debtor(s) on the following claims:

                                                                     Monthly Payment                No. of Months
                Creditor                    Collateral, if any           Amount                       to Payoff
                                                                                                           9
One Main Financial Services, Inc. 2001 BMW                               $86.61        Loan is being paid by Debtors'
                                                                                       dependent, directly to lender.
  10.2 Effective Date of Plan: The effective date of this Plan shall be the date of entry of the Order of Confirmation.
  10.3 Order of Distribution:
       A.     The amounts to be paid to the Class One creditors shall be paid in full, except that the chapter 13 trustee’s
          fee shall be paid up to, but not more than, the amount accrued on actual payments made to date. After
          payment of the Class One creditors, the amounts to be paid to cure the defaults of the Class Two A, Class
          Two B and Class Two C creditors shall be paid in full before distributions to creditors in Classes Three, Four,
          and Five (strike any portion of this sentence which is not applicable). The amounts to be paid to the Class
          Three creditors shall be paid in full before distributions to creditors in Classes Four and Five. Distributions
          under the plan to unsecured creditors will only be made to creditors whose claims are allowed and are timely
          filed pursuant to Fed. R. Bankr. P. 3002 and 3004 and after payments are made to Classes One, Two A, Two
          , Two C and Three above in the manner specified in Parts 5, 6, 7, and 8.1.

         B.      Distributions to classes of creditors shall be in accordance with the order set forth above, except:

L.B.F. 3015-1.1 (12/18)                                                                                                      page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                              Best Case Bankruptcy
       Case:19-16483-MER Doc#:2 Filed:07/30/19                        Entered:07/30/19 14:47:48 Page15 of 24




  10.4 Motions to Void Liens under 11 U.S.C. § 522(f): In accordance with Fed. R. Bankr. P. 4003(d), the debtor
       intends to file or has filed, by separate motion served in accordance with Fed. R. Bankr. P. 7004, a motion to void
       lien pursuant to 11 U.S.C. § 522(f) as to the secured creditors listed in Part 1.4 and below:
               Creditor               Description of collateral (pursuant to   Date motion to avoid     Date of order granting
                                                 L.B.R. 4003-2)                     lien filed           motion or pending
-NONE-

  10.5 Student Loans:
         [ ] No Student Loans
         OR
         [X]       Student Loans are to be treated as an unsecured Class Four claim or as follows:
           Student Loans will take a pro rata share concurrently with Class IV creditors.


  10.6 Restitution:
         [X]       No Restitution
         [ ] The debtor owes restitution in the total amount of $      which is paid directly to   in the amount of $    per
             month for a period of months; or as follows:
  10.7 Reinvestment of Property in debtor: All property of the estate shall vest in the debtor at the time of confirmation
       of this Plan.
  10.8 Insurance: Insurance in an amount to protect liens of creditors holding secured claims is currently in effect and
       will [ X ] will not [ ] [check one] be obtained and kept in force through the period of the Plan.
   Creditor to whom This                  Collateral covered              Coverage          Insurance company, policy number,
          Applies                                                          amount              and agent name, address and
                                                                                                    telephone number
-NONE-

Applicable policies will be endorsed to provide a clause making the applicable creditor a loss payee of the policy.
Part 11 Presumptively Reasonable Fee
The following election is made (check one box only):
            Counsel elects the Presumptively Reasonable Fee pursuant to L.B.R. 2016-3(a). Any objection to the
           allowance of the Presumptively Reasonable Fee must be made by the objection deadline to
           confirmation.

         OR

            Counsel elects to file the Long Form Fee Application pursuant to L.B.R. 2016-3(b).
Part 12 Nonstandard Plan Provisions
Under Bankruptcy Rule 3015.1(e), nonstandard provisions must be set forth below. A nonstandard provision is a provision
not otherwise included in the Official Form or deviating from it. Nonstandard provisions set out elsewhere in this plan are
void.
[ ] None
OR
[ X ] The following plan provisions will be effective only if there is a check in the box “included” in Part 1.2

     1) The debtors must file and serve upon all parties in interest a modified plan which will provide for allowed
        priority and allowed secured claims which were not filed and/or liquidated at the time of confirmation. The
        value of property to satisfy 11 U.S.C. § 1325(a)(4) may be increased or reduced with the modification if
        appropriate. The modification will be filed no later than one year after the petition date. Failure of the

L.B.F. 3015-1.1 (12/18)                                                                                                     page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                             Best Case Bankruptcy
       Case:19-16483-MER Doc#:2 Filed:07/30/19                              Entered:07/30/19 14:47:48 Page16 of 24

        debtor to file the modification may be grounds for dismissal.

Part 13 Signature of Debtor(s)' Attorney or Debtor (if unrepresented)
I certify that the wording and order of the provisions in this Chapter 13 Plan are identical to those contained in the Official
Form 3015-1.1, and that the plan contains no nonstandard provisions other than those set out in Part 12.

Dated:      July 24, 2019                                            By: /s/ C. Todd Morse
                                                                         C. Todd Morse 36421
                                                                         Signature
                                                                     Bar Number (if applicable): 36421 CO
                                                                     Mailing Address: 910 Sixteenth Street, Suite 1100
                                                                                        Denver, CO 80202
                                                                     Telephone number: 303-300-6684
                                                                     Facsimile number: 720-941-2755
                                                                     Email address: morse_associates@morsebankruptcy.com


Part 14 Verification of Debtor

I declare under penalty of perjury that the foregoing is true and correct.

Dated:      July 24, 2019                                            By: /s/ Jeron O. Devine
                                                                         Jeron O. Devine
                                                                         Signature

                                                                     Mailing Address:     910 Sixteenth Street, Suite 1100
                                                                                          Denver, CO 80202
                                                                     Telephone number: 303-300-6684
                                                                     Facsimile number: 720-941-2755
                                                                     Email address: morse_associates@morsebankruptcy.com
Dated:      July 24, 2019                                            By: /s/ Jeanette L. Thompson
                                                                         Jeanette L. Thompson
                                                                         Signature

                                                                     Mailing Address: 910 Sixteenth Street, Suite 1100
                                                                                      Denver, CO 80202
                                                                     Telephone number: 303-300-6684
                                                                     Facsimile number: 720-941-2755
                                                                     Email address: morse_associates@morsebankruptcy.com




L.B.F. 3015-1.1 (12/18)                                                                                                       page 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                               Best Case Bankruptcy
         Case:19-16483-MER Doc#:2 Filed:07/30/19                      Entered:07/30/19 14:47:48 Page17 of 24

Fill in this information to identify your case

UNITED STATES BANKRUPTCY COURT DISTRICT OF COLORADO

Debtor 1: Jeron                  O.                     Devine       Case # 18-18341-MER
               First Name        Middle Name           Last Name

Debtor 2: Jeanette                L.                   Thompson      Chapter 13
               First Name        Middle Name           Last Name

Local Bankruptcy Form 3015-1.1
Amended - Chapter 13 Plan
Including Valuation of Collateral and Classification of Claims


Complete applicable sections. This chapter 13 plan dated March 20, 2019 supersedes all previously filed plans.


Part 1     Notices
  1.1.    To Creditors: THIS PLAN MAY MODIFY YOUR RIGHTS. If you oppose any provision of the plan you must file a
          written objection with the bankruptcy court by the deadline fixed by the court. (Applicable deadlines given by
          separate notice.) If you do not file a timely objection, you will be deemed to have accepted the terms of the plan,
          which may be confirmed without further notice or hearing. Creditors must file timely proofs of claim in order to
          receive the applicable payments.
  1.2     Nonstandard provisions
              This plan contains nonstandard provisions, set out in Part 12 of the plan.
  1.3.    Motions for Valuation of Collateral and Determination of Secured Status under 11 U.S.C. § 506
              This plan contains a motion for valuation of personal property collateral and determination of secured status
              under 11 U.S.C. § 506. Additional details are provided in Part 7.4 of this plan.
              The debtor is requesting a valuation of real property collateral and determination of secured status under 11
              U.S.C. § 506 by separate motion. Additional details are provided in Parts 7.3 and/or Part 7.4 of this plan.
              Status of motion:
              -NONE-

  1.4.    Motions for Lien Avoidance 11 U.S.C. § 522(f)
              The debtor is requesting avoidance of a judicial lien or nonpossessory, non-purchase-money security interest
              under 11 U.S.C. § 522(f) by separate motion. Additional details are provided in Part 10.4 of this plan. Status of
              motion:
               -NONE-


Part 2     Background Information
  2.1     Prior bankruptcies pending within one year of the petition date for this case:
         Case Number & Chapter                    Discharge or Dismissal/Conversion                       Date
-NONE-

  2.2     Discharge: The debtor(s):
                               is eligible for a discharge;
                            OR
                               is not eligible for a discharge and is not seeking a discharge.
  2.3     Domicile & Exemptions:
          Prior states of domicile:

L.B.F. 3015-1.1 (12/17)                                                                                                  page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                          Best Case Bankruptcy
        Case:19-16483-MER Doc#:2 Filed:07/30/19                           Entered:07/30/19 14:47:48 Page18 of 24


           within 730 days
           within 910 days
         The debtor is claiming exemptions available in the           state of CO or    federal exemptions.
  2.4    Domestic Support: The debtor owes or anticipates owing a Domestic Support Obligation as defined in 11 U.S.C.
         § 101(14A). Notice shall be provided to these parties in interest:
          A. Spouse/Parent:
             -NONE-

          B. Government:
             -NONE-

          C. Assignee or Other:
             -NONE-

          D. The Debtor        has provided the Trustee with the address and phone number of the Domestic Support
             Obligation recipient, or     cannot provide the address or phone number because it/they is/are not
             available.
          E. The current monthly income of the debtor, as reported on Official form 122C-1 or 122C-2, as applicable, is
               below,     equal to, or   above the applicable median income

Part 3     Plan Analysis
  3.1    Total Debt Provided for under the Plan and Administrative Expenses
          A. Total Priority Claims (Class One)
                   1.     Unpaid attorney's fees                                                               $         3,300.00
                          (total attorney's fees are estimated to be $ 4,100.00 of which $ 800.00 has
                          been prepaid)
                   2.     Unpaid attorney's costs (estimated)                                                  $             0.00
                   3.     Total taxes                                                                          $        21,966.00
                          (Federal $14,400.00 ; State $7,566.00 ; Other $0.00 )
          B. Total of payments to cure defaults (Class Two)                                                    $             0.00
          C. Total payment on secured claims (Class Three)                                                     $        34,326.00
          D. Total of payments on unsecured claims (Class Four)                                                $             0.00
          E. Sub-Total                                                                                         $        59,592.00
          F. Total trustee's compensation (10%) of debtor's payments)                                          $         5,960.00
          G. Total debt and administrative expenses                                                            $        65,552.00
  3.2    Reconciliation with Chapter 7
         A. The net property values set forth below are liquidation values rather than replacement values. The
            replacement values may appear in Class Three of the plan.

         B. Assets available to Class Four unsecured creditors if Chapter 7 filed:

                   1.     Value of debtor's interest in non-exempt property                                    $            43.75

           Property                Value        Less costs of        Less liens   X Debtor's          Less          = Net Value
                                                    sale                           Interest        Exemptions
   Checking: U.S. Bank           $75.00              $0.00             $0.00           100%           $56.25           $18.75
   Checking: U.S. Bank           $100.00             $0.00             $0.00           100%           $75.00           $25.00

                    2. Plus: value of property recoverable under avoiding powers:                              $             0.00
                    3. Less: estimated Chapter 7 administrative expenses:                                      $            10.94
                    4. Less: amounts payable to priority creditors:                                            $         6,229.00
                    5. Equals: estimated amount payable to Class Four creditors if Chapter 7 filed
                       (if negative, enter zero)                                                               $             0.00
          C. Estimated payment to Class Four unsecured creditors under the Chapter 13 Plan plus                $             0.00

L.B.F. 3015-1.1 (12/17)                                                                                                     page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                             Best Case Bankruptcy
           Case:19-16483-MER Doc#:2 Filed:07/30/19                       Entered:07/30/19 14:47:48 Page19 of 24

                  any funds recovered from "other property" described in Part 4.1.D below.

    Part 4    Properties and Future Earnings Subject to the Supervision and Control of the Trustee
     4.1     Future Earnings: The debtor submits to the supervision and control of the Trustee all or such portion of the
             debtor's future earnings or other future income as is necessary for the execution of the Plan, including:
             A. Future earnings which shall be paid to the trustee for a period of approximately 60 months,
                beginning October 18, 2018 as follows:
             B.
              Number of Payments                             Amount of Payments                            Total
                      6                                            $varies                                 $200
                      53                                           $1,210                                 $64,130
                      1                                            $1,222                                 $1,222
                                                              Total of monthly payments                   $65,552
             C. Amounts for the payment of Class Five post-petition claims included in above: $
             D. Other property:


     4.2     Payments: The debtor agrees to make payments under the Plan as follows:
               Voluntary wage assignment to employer: Paid in the following manner: $           to be deducted      . Employer's
                Name, address, telephone number:

             OR
               Direct payment: from debtor to Trustee

    Part 5    Class One - Claims Entitled to Priority Under 11 U.S.C. § 507
   Unless other provision is made in paragraph 10.3, each creditor in Class One shall be paid in full in deferred cash
   payments prior to the commencement of distributions to any other class (except that the payments to the Trustee
   shall be made by deduction from each payment made by the debtor to the Trustee) as follows:
     5.1     Allowed administrative expenses:
             A.     Trustee's compensation (10% of amounts paid by debtor under this Plan)                     $ 4,386.00
             B.     Attorney's Fees (estimated and subject to allowance)                                       $ 3,300.00
             C.     Attorney's Costs (estimated and subject to allowance)                                      $ 0.00
     5.2     Other priority claims to be paid in the order of distribution provided by 11 U.S.C. § 507: -NONE-
             A. Domestic Support Obligations: A proof of claim must be timely filed in order for the Trustee to distribute
                amounts provided by the plan.
1. Priority support arrearage: The debtor owes past due support to          [name] in the total of $   that will be paid as follows:
                        [ ] Distributed by the Trustee pursuant to the terms of the Plan; or
                        [ ] The debtor is making monthly payments via a wage order [ ] or directly [ ] (reflected on Schedule I or
                        J) in the amount of $    to    . Of that monthly amount, $     is for current support payments and $    is
                        to pay the arrearage.
                  2. Other: For the duration of the plan, during the anniversary month of confirmation, the debtor shall file with
                     the Court and submit to the Trustee an update of the required information regarding Domestic Support
                     Obligations and the status of required payments.

             B. Taxes
                   1.    Federal Taxes                                                                     $              14,400.00
                   2.    State Taxes                                                                       $               7,566.00
                   3.    Other Taxes
                                                                                                           $                   0.00


   L.B.F. 3015-1.1 (12/17)                                                                                                    page 3
   Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                            Best Case Bankruptcy
          Case:19-16483-MER Doc#:2 Filed:07/30/19                      Entered:07/30/19 14:47:48 Page20 of 24

               4.    Other Class One Claims, if any:
                                                                                                         $                    0.00



Part 6      Class Two - Defaults
    6.1    Modification of Rights: If debtor is proposing to modify the rights of creditors in Class Two, debtor must
           specifically serve such creditor in the manner specified in Fed. R. Bankr. P. 9014 and 7004.
    6.2    Class Two A [if none, indicate]: Claims set forth below are secured only by an interest in real property that is
           the debtor's principal residence located at . Defaults shall be cured and regular payments shall be made:
    [ X ] None
    OR
               Creditor                Total Default      Interest   Total Amount     No. of        Regular          Date of First
                                       Amount to be         Rate        to Cure      Months to      monthly           Payment
                                         Cured1                       Arrearage        Cure      payment to be
                                                                                                 made directly
                                                                                                   to creditor
    6.3    Class Two B [if none, indicate]: Pursuant to 11 U.S.C. § 1322(b)(5), secured (other than claims secured only by
           an interest in real
           property that is the debtor's principal residence) or unsecured claims set forth below on which the last payment is
           due after the date on which the final payment under the Plan is due. Defaults shall be cured and regular payments
           shall be made:
    [ X ] None

    OR
             Creditor             Description of Total Default Interest         Total       No. of     Regular       Date of First
                                   Collateral     Amount to      Rate         Amount to    Months      monthly        Payment
                                                  be Cured2                     Cure       to Cure   payment to
                                                                              Arrearage               be made
                                                                                                      directly to
                                                                                                       creditor
    6.4    Class Two C [if none, indicate]: Executory contracts and unexpired leases are rejected, except the following,
           which are assumed:
    [ X ] None

    OR
      Other Party to      Property, if any, Subject to      Total Amount to    No. of Months   Regular monthly           Date of
    Lease or Contract       the Contract or Lease             Cure, if any        to Cure    payment to be made           First
                                                                                              directly to creditor      Payment
           A. In the event that debtor rejects the lease or contract, creditor shall file a proof of claim or amended proof of
              claim reflecting the rejection of the lease or contract within 30 days of the entry of the order confirming this
              plan, failing which the claim may be barred.

Part 7      Class Three - All Other Allowed Secured Claims
Claims shall be divided into separate classes to which 11 U.S.C. § 506 shall or shall not apply as follows:
    7.1    Modification of Rights: If debtor is proposing to modify the rights of creditors in Class Three, debtor must
           specifically serve such creditor in the manner specified in Fed. R. Bankr. P. 9014 and 7004.
    7.2    Adequate Protection: If adequate protection payments are indicated, such payments will be made by the trustee
           to the creditors indicated above until such time that superior class creditors are paid in full. Any adequate
           protection payments made will be subtracted from the total amount payable. Unless otherwise provided, adequate
1
    The lesser of this amount or the amount specified in the Proof of Claim.
2
    The lesser of this amount or the amount specified in the Proof of Claim.
L.B.F. 3015-1.1 (12/17)                                                                                                      page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                             Best Case Bankruptcy
        Case:19-16483-MER Doc#:2 Filed:07/30/19                            Entered:07/30/19 14:47:48 Page21 of 24

          protection payments will accrue from the date of filing but will not be made until the creditor has filed a timely
          proof of claim.
  7.3     Secured claims subject to 11 U.S.C. § 506 (Real Property): In accordance with Fed. R. Bankr. P. 3012, 7004
          and L.B.R. 3012-1, the debtor has filed and served a separate motion for valuation of collateral and determination
          of secured status under 11 U.S.C. § 506 as to the real property and claims listed in Part 1.3 of this plan and
          below. The plan is subject to the court’s order on the debtor’s motion. If the court grants the debtor’s motion, the
          creditor will have an unsecured claim in the amount of the debt as stated in any timely filed, allowed proof of
          claim, including such claims filed within thirty days from entry of an order determining secured status under Fed.
          R. Bankr. P. 3002(c)(1) and (3). The creditors listed in Part 1.3 and below shall retain the liens securing their
          claims until discharge under 11 U.S.C. § 1328, or, if the debtor is not eligible for a discharge, upon the debtor’s
          successful completion of all plan payments and the closing of the case.
          [X]        None

          OR
                Name of Creditor                        Description of Collateral                  Proof of Claim amount, if any
                                                      (pursuant to L.B.R. 3012-1)
  7.4     Secured claims subject to 11 U.S.C. § 506 [if none, indicate]: The debtor moves the court, through this
          chapter 13 plan, for a valuation of collateral and determination of secured status under 11 U.S.C. § 506 regarding
          the property and claims below. The creditors shall retain the liens securing their claims until discharge under 11
          U.S.C. § 1328 or payment in full under nonbankruptcy law.
          [ ]        None

          OR
          A. The following creditors shall be paid the value of their interest in collateral. Any remaining portion of the
             allowed claim shall be treated as a general unsecured claim.
           Creditor            Description of Collateral      Confirmation        Amount of     Interest    Adequate      Total Amount
                                                               Value of            Debt as        Rate      Protection      Payable
                                                               Collateral         Scheduled                 Payment
Prestige Financial             2009 Lexus IS250 with
                                                               $7,911.00          $14,126.42      4.25%      $83.00        $8,248.00
Services, Inc.                 approx. 117,000 miles

          B. The following creditors shall be paid the remaining balance payable on the debt over the period required to
             pay the sum in full.
        Creditor          Description of Collateral       Confirmation       Amount of         Interest     Adequate      Total Amount
                                                           Value of           Debt as            Rate       Protection      Payable
                                                           Collateral        Scheduled                      Payment

  7.5     Secured claims to which 11 U.S.C. § 506 shall not apply (personal property) [if none, indicate]: The
          following creditors shall retain the liens securing their claims, and they shall be paid the amount specified which
          represents the remaining balance payable on the debt over the period required to pay the sum in full:
          [ ]        None
          OR
                                                                                                      Adequate
                                                                     Amount of Debt    Interest       Protection         Total Amount
            Creditor      Description of Collateral                   as Scheduled       Rate         Payment              Payable
                         2011 Mercedes E350
California Republic Bank
                         with approx. 58,000                            $24,836          5%                $248            $26,078
(Mechanic's Bank)
                         miles
  7.6     Property being surrendered [if none, indicate]: The debtor surrenders the following property securing an
          allowed secured claim to the holder of such claim:
          [X]        None

L.B.F. 3015-1.1 (12/17)                                                                                                            page 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                    Best Case Bankruptcy
        Case:19-16483-MER Doc#:2 Filed:07/30/19                        Entered:07/30/19 14:47:48 Page22 of 24

         OR
Creditor                                       Property                                 Anticipated Date of Surrender
  7.7    Relief from Stay: Relief from the automatic stay to permit enforcement of the liens encumbering surrendered
         property shall be deemed granted by the Court at the time of confirmation of this Plan. With respect to property
         surrendered, no distribution on the creditor’s claim shall be made unless that creditor files a proof of claim or an
         amended proof of claim to take into account the surrender of the property.
Part 8     Class Four - Allowed Unsecured Claims Not Otherwise Referred To in the Plan
  8.1    Payment of Class Four Claims: Class Four Claims are provided for in an amount not less than the greater of:
         A. The amount necessary to meet the best interests of creditors pursuant to 11 U.S.C. § 1325(a)(4) as set forth
            in Part 3.2; or
         B. Total disposable income for the applicable commitment period defined by 11 U.S.C. § 1325(b)(1)-(4).
  8.2    Disposable Income: The monthly disposable income of $ 0 has been calculated on Form 122C-1 or 122C-2, as
         applicable. Total disposable income is $ 0 which is the product of monthly disposable income of 0 times the
         applicable commitment period of 36 months .
  8.3    Classification of Claims:
         A. [ X ] Class Four claims are of one class and shall be paid a pro rata portion of all funds remaining after
            payment by the Trustee of all prior classes;
         OR
         B. [ ] Class Four claims are divided into more than one class as follows:                 .
  8.4    Non-Dischargable Claims: A timely filed claim, found by the Court to be non-dischargeable pursuant to 11
         U.S.C. § 523(a)(2), (4), or (6), will share pro-rata in the distribution to Class Four. Collection of the balance is
         stayed until the case is dismissed, converted to a Chapter 7 or discharge enters, unless ordered otherwise.
Part 9     Class Five - Post-Petition Claims Allowed Under 11 U.S.C. § 1305 (if none indicate)
Post-petition claims allowed under 11 U.S.C. § 1305 shall be paid as follows:
OR
[ X ] None
Part 10 Other Provisions
  10.1 Direct Payments: Payment will be made directly to the creditor by the debtor(s) on the following claims:

                                                                                                         No. of Months
                 Creditor                      Collateral, if any    Monthly Payment Amount                 to Payoff
                                                                                                                20
                                                                                                  Loan is being paid by
One Main Financial Services, Inc.             2001 BMW                       $86.61
                                                                                                  Debtors' dependent,
                                                                                                  directly to lender.
  10.2 Effective Date of Plan: The effective date of this Plan shall be the date of entry of the Order of Confirmation.
  10.3 Order of Distribution:
         A. [ X ] The amounts to be paid to the Class One creditors shall be paid in full, except that the Chapter 13
            Trustee’s fee shall be paid up to, but not more than, the amount accrued on actual payments made to date.
            After payment of the Class One creditors, the amounts to be paid to cure the defaults of the Class Two A,
            Class Two B and Class Two C creditors shall be paid in full before distributions to creditors in Classes Three,
            Four, and Five (strike any portion of this sentence which is not applicable). The amounts to be paid to the
            Class Three creditors shall be paid in full before distributions to creditors in Classes Four and Five.
            Distributions under the plan to unsecured creditors will only be made to creditors whose claims are allowed
            and are timely filed pursuant to Fed. R. Bankr. P. 3002 and 3004 and after payments are made to Classes
            One, Two A, Two B, Two C and Three above in the manner specified in Parts 5, 6, 7, and 8.1.
         B. [ ] Distributions to classes of creditors shall be in accordance with the order set forth above, except:


L.B.F. 3015-1.1 (12/17)                                                                                                     page 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                             Best Case Bankruptcy
       Case:19-16483-MER Doc#:2 Filed:07/30/19                        Entered:07/30/19 14:47:48 Page23 of 24



  10.4 Motions to Void Liens under 11 U.S.C. § 522(f): In accordance with Fed. R. Bankr. P. 4003(d), the debtor
       intends to file or has filed, by separate motion served in accordance with Fed. R. Bankr. P. 7004, a motion to void
       lien pursuant to 11 U.S.C. § 522(f) as to the secured creditors listed in Part 1.4 and below:
               Creditor               Description of Collateral (pursuant to   Date Motion to Void     Date of Order Granting
                                                 L.B.R. 4003-2)                    Lien Filed            Motion or Pending
-NONE-

  10.5 Student Loans:
         [X]       No Student Loans
         OR
         [ ] Student Loans are to be treated as an unsecured Class Four claim or as follows:
             Student Loans Will take a pro rata share concurrently with Class IV Creditors, throughout the life of
             the chapter 13 plan.
  10.6 Restitution:
         [X]       No Restitution
         [ ] The debtor owes restitution in the total amount of $      which is paid directly to   in the amount of $    per
             month for a period of months; or as follows:
  10.7 Reinvestment of Property in debtor: All property of the estate shall vest in the debtor at the time of confirmation
       of this Plan.
  10.8 Insurance: Insurance in an amount to protect liens of creditors holding secured claims is currently in effect and
       will [ X ] will not [ ] be obtained and kept in force through the period of the Plan.
   Creditor to Whom This                  Collateral Covered              Coverage        Insurance Company, Policy No. and
          Applies                                                          Amount        Agent Name, Address and Telephone
                                                                                                        No.
-NONE-

Applicable policies will be endorsed to provide a clause making the applicable creditor a loss payee of the policy.
Part 11 Presumptively Reasonable Fee
The following election is made (check one box only):
            Counsel elects the Presumptively Reasonable Fee pursuant to L.B.R. 2016-3(a). Any objection to the
           allowance of the Presumptively Reasonable Fee must be made by the objection deadline to
           confirmation.

         OR

            Counsel elects to file the Long Form Fee Application pursuant to L.B.R. 2016-3(b).
Part 12 Nonstandard Plan Provisions
Under Bankruptcy Rule 3015.1(e), nonstandard provisions must be set forth below. A nonstandard provision is a provision
not otherwise included in the Official Form or deviating from it. Nonstandard provisions set out elsewhere in this plan are
void.
[ ] None
OR
[ X ] The following plan provisions will be effective only if there is a check in the box “included” in Part 1.2

   1) The debtor must file and serve upon all parties in interest a modified plan which will provide for allowed
      priority and allowed secured claims which were not filed and/or liquidated at the time of confirmation. The
      value of property to satisfy 11 U.S.C. § 1325(a)(4) may be increased or reduced with the modification if
      appropriate. The modification will be filed no later than one year after the petition date. Failure of the debtor
      to file the modification may be grounds for dismissal.

L.B.F. 3015-1.1 (12/17)                                                                                                     page 7
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                             Best Case Bankruptcy
        Case:19-16483-MER Doc#:2 Filed:07/30/19                             Entered:07/30/19 14:47:48 Page24 of 24


Part 13 Signature of Debtor(s)' Attorney or Debtor (if unrepresented)
I certify that the wording and order of the provisions in this Chapter 13 Plan are identical to those contained in the Official
Form 3015-1.1, and that the plan contains no nonstandard provisions other than those set out in Part 12.

Date:       March 20, 2019                                           By: /s/ C. Todd Morse
                                                                         C. Todd Morse 36421
                                                                         Signature
                                                                     Bar Number (if applicable): 36421 CO
                                                                     Mailing Address: 910 Sixteenth Street, Suite 1100
                                                                                        Denver, CO 80202
                                                                     Telephone number: 303-300-6684
                                                                     Facsimile number: 720-941-2755
                                                                     Email address: morse_associates@morsebankruptcy.com


Part 14 Verification of Debtor

I declare under penalty of perjury that the foregoing is true and correct.

Date:       March 20, 2019                                           By: /s/ Jeron O. Devine
                                                                         Jeron O. Devine
                                                                         Signature

                                                                     Mailing Address:     910 Sixteenth Street, Suite 1100
                                                                                          Denver, CO 80202
                                                                     Telephone number: 303-300-6684
                                                                     Facsimile number: 720-941-2755
                                                                     Email address: morse_associates@morsebankruptcy.com
Date:       March 20, 2019                                           By: /s/ Jeanette L. Thompson
                                                                         Jeanette L. Thompson
                                                                         Signature

                                                                     Mailing Address: 910 Sixteenth Street, Suite 1100
                                                                                      Denver, CO 80202
                                                                     Telephone number: 303-300-6684
                                                                     Facsimile number: 720-941-2755
                                                                     Email address: morse_associates@morsebankruptcy.com




L.B.F. 3015-1.1 (12/17)                                                                                                       page 8
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                               Best Case Bankruptcy
